           Case 2:17-cv-00086-SAB Document 148 Filed 11/16/20 Page 1 of 5



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8
 9 EVAN CANAHAN,
10               Plaintiff,                        No. 2:17-CV-0086-SAB
11               v.
12 DAVID LEON,                                     ORDER FOLLOWING STATUS
13               Defendant.                        CONFERENCE; SETTING
14                                                 DEADLINES
15
16                                                 BENCH TRIAL SET FOR
17                                                 JUNE 28, 2021 @ 9:00 AM
18
19        A telephonic scheduling conference was held in this matter on November 3,
20 2020. Mark Choate appeared on behalf of Plaintiff and Dylan Jackson appeared on
21 behalf of Defendant. At the hearing, the Court set deadlines for remaining
22 discovery disclosures between the parties and asked the parties to submit their
23 availabilities to set a trial date. This Order memorializes the deadlines set by the
24 Court and sets a trial date.
25 //
26 //
27 //
28 //
     ORDER FOLLOWING STATUS CONFERENCE; SETTING DEADLINES
     #1
           Case 2:17-cv-00086-SAB Document 148 Filed 11/16/20 Page 2 of 5



 1        Accordingly, IT IS HEREBY ORDERED:
 2                                    TRIAL DATES
 3 1. Bench Trial. The bench trial shall commence on June 28, 2021, at 9:00 a.m. in
 4 Seattle, Washington. Counsel estimates a trial length of seven days. The parties
 5 shall file jury trial waivers on or before November 20, 2020.
 6 2. Pretrial Conference. A pretrial conference will be held by video on June 8,
 7 2021, at 11:00 a.m. Case participants will be provided with separate call-in details
 8 by email from the Court’s staff.
 9                            DISCOVERY DEADLINES
10 3. Discovery.
11        A. Deadline for remaining discovery from Plaintiff to Defendant. All
12 remaining discovery shall be completed on or before November 30, 2020.
13        C. Deadline for remaining discovery from Defendant to Plaintiff. All
14 remaining discovery shall be completed on or before January 15, 2021.
15                               MOTION DEADLINES
16 4. Dispositive Motions. All dispositive motions shall be filed and served on or
17 before February 16, 2021.
18 5. Motions in Limine.
19        A. Motions in Limine: shall be filed and served on or before May 17, 2021.
20        B. Responses: shall be filed and served on or before May 24, 2021.
21        C. Replies: shall be filed and served on or before June 1, 2021.
22        D. Notation: Motions in limine shall be noted for hearing at the pretrial
23 conference.
24                      TRIAL PREPARATION DEADLINES
25 6. Exhibit and Witness Lists.
26        A. Exhibit Lists and Witness Lists: shall be filed and served and exhibits
27 made available for inspection (or copies provided), on or before May 24, 2021.
28
     ORDER FOLLOWING STATUS CONFERENCE; SETTING DEADLINES
     #2
           Case 2:17-cv-00086-SAB Document 148 Filed 11/16/20 Page 3 of 5



 1        B. Identification: The witness list shall include identification of each
 2 witness’s testimony.
 3        C. Notation of Exhibits: Where feasible, all exhibits identified in depositions
 4 shall be pre-marked with the exhibit numbers that will be used at trial. Plaintiff’s
 5 trial exhibits are to be numbered 1 through 199; Defendant’s exhibits are to be
 6 numbered 200 and following.
 7        D. Objections: Objections to the opposing party’s witness list or exhibit list
 8 and any accompanying briefs shall be filed and served on or before June 1, 2021.
 9        E. Responses: Responses, if any, to objections shall be filed and served on or
10 before June 7, 2021.
11 7. Pretrial Exhibit Stipulation.
12        A. Stipulation: The parties shall prepare a pretrial exhibit stipulation that
13 shall contain each party's numbered list of all trial exhibits with the opposing
14 party’s objections to each exhibit, including the basis of the objection and the
15 offering party's brief response. All exhibits to which there is no objection shall be
16 deemed admitted, subject to any objections at trial that could not be raised in
17 advance.
18        B. Deadline: The pretrial exhibit stipulation shall be filed on June 1, 2021.
19        C. Objections to witness and exhibits shall be heard at the pretrial
20 conference.
21 8. Designation of Testimony.
22        The parties shall notify the Court on or before May 14, 2021, whether
23 deposition testimony will be used at trial. The Court will then schedule a hearing to
24 review all designated testimony and objections so that a final edited version of the
25 deposition testimony can be prepared for trial.
26 //
27 //
28 //
     ORDER FOLLOWING STATUS CONFERENCE; SETTING DEADLINES
     #3
           Case 2:17-cv-00086-SAB Document 148 Filed 11/16/20 Page 4 of 5



 1 9. Pretrial Order.
 2        A. Deadline: A joint Pretrial Order, prepared in accordance with the format
 3 provided in Local Rule 16.1(b), shall be filed on or before June 7, 2021, and a
 4 copy e-mailed in Word format to the Court at bastianorders@waed.uscourts.gov.
 5        B. Consistency: The list of exhibits contained in the joint Pretrial Order shall
 6 reflect the exhibit marking scheme described above in paragraph 10(A).
 7        C. Duplicative Exhibits: In preparing the joint Pretrial Order, the parties
 8 shall confer regarding duplicate exhibits and determine which party will submit
 9 such exhibits for trial.
10 10. Trial Briefs. Trial briefs shall be filed by June 3, 2021.
11 11. Submissions on the First Day of Trial. The Court requires that the following
12 be submitted to the courtroom deputy clerk on the first day of trial:
13        A. Exhibits. Exhibits for presentation at the trial in tabbed binders indexed
14 by exhibit number with exhibit tags placed consistently on the bottom right corner
15 of each exhibit. Counsel shall submit to the Court an original binder and two
16 copied binders of their exhibits together with three discs or flash drives containing
17 the same.
18        B. Exhibit List. One copy of a final joint exhibit list.
19        C. Witness List. One copy of witness lists in the order in which the witnesses
20 are expected to be called to testify.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER FOLLOWING STATUS CONFERENCE; SETTING DEADLINES
     #4
           Case 2:17-cv-00086-SAB Document 148 Filed 11/16/20 Page 5 of 5



 1                                MODIFICATIONS
 2 12. Good Cause. Pursuant to Rule 16 of the Federal Rules of Civil Procedure, this
 3 schedule shall not be modified unless the Court finds good cause to grant leave for
 4 modifications.
 5       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 6 this Order and to provide copies to counsel.
 7       DATED this 16th day of November 2020.
 8
 9
10                    _____________________________________
                                 Stanley A. Bastian
11                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER FOLLOWING STATUS CONFERENCE; SETTING DEADLINES
     #5
